Citation Nr: 0702650	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-06 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for grand mal seizures.

2.  Entitlement to service connection for insomnia, 
depression and stress.

3.  Entitlement to service connection for loss of eyesight.

4.  Entitlement to service connection for mononucleosis.

5.  Entitlement to service connection for stomach problems 
and H-pylori infection.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1994 to July 1997.       

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.    

In a VA Form 9 received at the RO in March 2005, the veteran 
requested to testify in support of his claims at a Board 
hearing held at the RO.  Thereafter, by letters dated in 
August 2005 and January 2006, the RO acknowledged the 
veteran's request and informed him of the date of the 
scheduled hearing.  Two days prior to that date, however, the 
veteran submitted a written statement canceling the hearing.  
Given that the veteran did not request a postponement of his 
hearing, the Board deems the veteran's March 2005 hearing 
request withdrawn under 38 C.F.R. 
§ 20.702(d) (2006).

The Board REMANDS the claims of entitlement to service 
connection for grand mal seizures, loss of eyesight, 
mononucleosis, and stomach problems and H-pylori infection to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The veteran does not currently have insomnia, depression 
and stress.


CONCLUSION OF LAW

Insomnia, depression and stress were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated May 2002, before 
initially deciding that claim in a rating decision dated 
October 2002.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the veteran's claim for service connection for insomnia, 
depression and stress, notified him of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, informed him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO identified the evidence it had 
requested and/or received in support of the veteran's claim 
and the evidence it still needed the veteran to submit.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining outstanding treatment records provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to identify 
such records.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to send directly to VA all 
evidence he had in his possession relating to the disability 
at issue.   

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  As explained below, 
service connection may not be granted in this case.  
Therefore, any question concerning the disability evaluation 
or effective date to be assigned a grant of service 
connection is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records.  The veteran does not now assert 
that there is other information or evidence to obtain and 
consider in support of his claim.  

The RO did not conduct medical inquiry in an effort to 
substantiate the veteran's claim for service connection for 
insomnia, depression and stress because, as explained below, 
the record reflects no evidence of in-service or post-service 
treatment of these conditions.  In such a case, pertinent 
statutory provisions do not require VA to afford a veteran an 
examination in support of his claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
insomnia, depression and stress.  He asserts that his 
military and civilian medical records show that these 
conditions manifested in service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain medical 
conditions, including organic diseases of the nervous system 
and psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and such disease 
manifested to a degree of 10 percent within one year from the 
date of discharge with no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence in the claims file does not support the 
veteran's assertions.  According to the veteran's service 
medical records, the veteran did not report or seek treatment 
for insomnia, depression or stress during active duty.  In 
addition, there are no post-service medical records in the 
claims file indicating that, since discharge, the veteran has 
sought treatment for such conditions.  Although the veteran 
once referred to civilian records during the course of this 
appeal, after the RO inquired further, he failed to identify 
any such records to obtain.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he has the claimed conditions and 
that such conditions are related to his period of active 
service.  Such assertions may not be considered competent 
evidence of a current disability or a nexus as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge to diagnose a medical disorder or 
render an opinion on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has insomnia, depression or stress, the 
Board concludes that such conditions were not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.


ORDER

Service connection for insomnia, depression and stress is 
denied.




REMAND

The veteran also claims entitlement to service connection for 
grand mal seizures, loss of eyesight, mononucleosis and 
stomach problems and H-pylori infection.  Additional action 
is necessary before the Board can decide these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist a claimant in obtaining and fully 
developing all of the evidence relevant to his claim.  In 
this case, with regard to the claims being remanded, VA has 
not yet satisfied its duty to assist; therefore, to proceed 
in adjudicating these claims would prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. at 
392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations are necessary.  

The RO afforded the veteran a VA epilepsy examination in 
Sep
tem
ber 
200
2, 
but 
the
report of that examination is inadequate to decide the claims 
bei
ng 
rem
and
ed.  
Fir
st,
therein, the examiner did not address any claimed condition 
oth
er 
tha
n 
the 
vet
era
n's
seizures.  Such a discussion is necessary given that the 
vet
era
n 
rec
eiv
ed 
tre
atm
ent
for, or was diagnosed with, the claimed conditions during 
act
ive 
dut
y.  
Sec
ond
, 
in
discussing the veteran's seizures, the examiner indicated 
tha
t 
the 
vet
era
n 
had 
had 
no
recurrence since 1996, in service.  However, he also noted 
tha
t, 
sin
ce 
dis
cha
rge
, 
the
veteran had experienced some unusual episodes, after which he 
fou
nd 
him
sel
f 
on
the floor.  The examiner recommended seeing a neurologist for 
fur
the
r 
eva
lua
tio
n 
of
the reported episodes.  Given this recommendation, the Board 
bel
iev
es 
tha
t 
the
veteran should undergo a neurological evaluation for the 
pur
pos
e 
of 
det
erm
ini
ng
whether the episodes are related to the in-service seizure. 

This case is REMANDED for the following action:

1.  Afford the veteran a VA neurological 
examination in support of his claim for 
service connection for seizures.  Forward 
the claims file to the examiner for review 
of pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record a detailed 
description of the veteran's 
alleged episodes involving 
falling to the floor;

b) opine whether such episodes 
or any other symptoms are at 
least as likely as not related 
to the veteran's in-service 
seizure; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Afford the veteran a VA eye 
examination in support of his claim for 
service connection for loss of eyesight.  
Forward the claims file to the examiner 
for review of pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify any eye disorder 
causing a loss of vision; 

b) opine whether such disorder 
represents a congenital or 
developmental defect; 

c) if not, opine whether such 
disorder is at least as likely 
as not related to the veteran's 
service, during which he was 
prescribed lenses; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Afford the veteran a VA examination in 
support of his claim for service 
connection for stomach problems.  Forward 
the claims file to the examiner for review 
of pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify any stomach 
disorder shown to exist; 

b) opine whether such disorder 
is at least as likely as not 
related to the veteran's 
service, including documented 
in-service stomach complaints; 
and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

4.  Afford the veteran a VA examination in 
support of his claims for service 
connection for mononucleosis and 
H-pylori infection.  Forward the claims 
file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran 
has residuals of the in-service 
infections; and

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

5.  Readjudicate the veteran's being 
remanded based on all of the evidence of 
record.  If any claim is denied, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


